955 A.2d 1013 (2008)
CITY OF PHILADELPHIA, Respondent
v.
INTERNATIONAL ASSOCIATION OF FIREFIGHTERS, LOCAL 22, Petitioner.
No. 530 EAL 2007.
Supreme Court of Pennsylvania.
September 2, 2008.

ORDER
PER CURIAM.
AND NOW, this 2nd day of September, 2008, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by Petitioner, is:
Whether the Commonwealth Court erred in reversing the September 6, 2006 Order of the Philadelphia Court of Common Pleas, and vacating Paragraphs 9(A), *1014 9(B)(1), and 12 of the 2005 Interest Arbitration Award in the matter of the Philadelphia Fire Fighters Union, IAFF Local 22 and the City of Philadelphia?